Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/22 has been entered.
 
Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Choi et al. US2006/0157227.
	
	Per claim 1 Choi et al. teaches a heat dissipating plate (100, see fig.1a), comprising: a casing (112; [0031]-[0032]), comprising a first substrate (100b) and a second substrate (100a, see fig.1a; [0029], [0031]-[0032]), wherein the first substrate and the second substrate are disposed opposite to each other (see fig.1a-2c) to 5form a non-vacuum sealed cavity ([0052], line 7-8, “if the thermal insulation section 116 is the spaces internally sealed in the thin plate-type cooling device 100, it may be.. filled with an insulation substance such as air”, Examiner asserts that if the thermal insulation 116 is a space sealed in the thin plate-type cooling device and is filled with air, it means the thin plate-type cooling device is filled with air, thus making it a non-vacuum sealed cavity), wherein the non-vacuum sealed cavity defines a first region (104 & 106, see annotated fig.1b below) and a second region defined therein (102, 108 & 110; [0036]-[0037], see annotated fig.1b below); a capillary structure layer, disposed in the first region ([0036] & [0040]) and defining a first flow space (104 & 106, [0036] & [0040], see fig.1b, “arrows as shown in the first region (104 & 106) is the first flow space”) in the first region; a plurality of support structures (see fig.2c best disclosed in annotated fig. 5c below), disposed in the second region to define a plurality of flow channels and providing 10support between the first substrate (100b) and the second substrate (100a, see fig.2c best disclosed in annotated fig. 5c below), wherein the plurality of flow channels constitutes a second flow space (108, see fig.1b, “arrows as shown in the second region (102, 108 & 110) are the second flow space”) in the second region (see fig.1b and 2c best disclosed in annotated fig. 5c below); and a heat dissipating liquid ([0033]-[0035], “coolant”), disposed in the non-vacuum sealed cavity ([0033]) and configured to flow between the first flow space and the second flow space ([0031], [0036]-[0038], see fig.1b) in the non-vacuum sealed cavity, wherein: 15the liquid amount of the heat dissipating liquid is more than 50% of a total capacity of the first flow space and the second flow space (see fig.1b; [0039], “the space 102, (liquid parts of 104), 108 & 110 containing the liquid portion of the heat dissipating liquid is more than the space (gaseous part of 104), and 106 containing the gaseous portion of the heat dissipating liquid, thus the heat dissipating liquid is more than 50% of a total capacity of the first flow space and second flow space”), at least a part of the heat dissipating liquid in the first flow space is configured to vaporize into a heat dissipating gas after absorbing heat ([0036]), the heat dissipating gas is configured to diffuse from an end of the first 20flow space (106) into the second flow space (108, see fig.1b; [0036], [0038]) in the non-vacuum sealed cavity, and, after contacting with the heat dissipating liquid in the second flow space, condense and join the heat dissipating liquid in the second flow space ([0036]) in the non-vacuum sealed cavity, and the heat dissipating liquid after the condensing and the joining is configured to flow in the second flow space and flow back into the first flow 25space through another end of the first flow space (104, see fig.1b; [0036] & [0040]).

    PNG
    media_image1.png
    392
    532
    media_image1.png
    Greyscale
 
	Per claim 3 Choi et al. teaches the heat dissipating plate of claim 1, wherein the flowing of the heat dissipating liquid after the condensing and the joining is propelled by a combined force, wherein the combined force comprises a gas pressure generated when the heat dissipating liquid vaporizes into the heat dissipating gas after absorbing heat ([0036]), 5a surface tension of the first substrate and the second substrate ([0007], [0034], [0065], [0075]), an attraction force generated by a capillary effect of the capillary structure layer ([0012], [0036]), and a gravity ([0041], “surface tension is larger than gravity, Examiner note: gravity less than the surface tension is utilized, therefore there is at least some level of gravity in the heat dissipating plate of Choi et al.”).  
	Per claim 8 Choi et al. teaches the heat dissipating plate of claim 1, wherein the at least one support structure comprises a plurality of support strips (see annotated fig.5c below, “the support structure is the support strip as disclosed by Applicant ”), wherein the support strips are spaced apart from each other and disposed in the second region to define a plurality of flow channels (see annotated fig.5c below), wherein the flow channels constitute the second flow space (108; [0036]-[0037]).  

    PNG
    media_image2.png
    782
    883
    media_image2.png
    Greyscale

25 	
Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi 	et al. US2006/0157227.
	
	Per claim 2 Choi et al. teaches the heat dissipating plate of claim 1, wherein the first substrate (100b) and the second substrate (100a) are disposed substantially parallel and opposite to each other (see fig.1a & 5c), wherein the first substrate and the second substrate are made of flexible metal material ([0032], “Cu and Al are flexible metals”).  
	Choi et al. discloses substantially all the limitations of the claim(s) except for wherein a thickness of the casing is thinner than 1mm.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the casing thinner than 1mm, because it enables a fast thermal conduction of heat and efficient thermal dissipation of the conducted heat from a heat generating component for effective cooling of the heat generating component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi 	et al. US2006/0157227 in view of Chen et al. US2007/0258213.

	Per claim 4 Choi et al. teaches the heat dissipating plate of claim 1, wherein a volume of the heat dissipating liquid in the second flow space is larger than a volume of the heat dissipating gas (see fig.1b; [0039], “the space 102, (liquid parts of 104), 108 & 110 containing the liquid portion of the heat dissipating liquid is more than the space (gaseous part of 104), and 106 containing the gaseous portion of the heat dissipating liquid”), 
	Choi et al. does not explicitly teach wherein the heat dissipating liquid is an insulating liquid with a boiling point 10lower than 50 degrees Celsius.  
	Chen et al. however discloses wherein the heat dissipating liquid is an insulating liquid with a boiling point 10lower than 50 degrees Celsius ([0031]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an insulating liquid with a boiling point lower than 50 degrees as taught by Chen et al. in the heat dissipating plate of Choi et al., because it ensures effective thermal dissipation of heat from the heat generating components while preventing any damage to the heat components.  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Choi et al. US2006/0157227 in view of Rao et al. CN104121797 using PE2E 	search English translation.

	Per claim 5 Choi et al. teaches the heat dissipating plate of claim 1, and a non-vacuum sealed cavity ([0052], line 7-8)
	Choi et al. does not explicitly teach further comprising a sealing glue layer, wherein the sealing glue layer connects the first substrate and the second substrate and surrounds the first region and the second region to form the non-vacuum sealed cavity.  
	Rao et al. however discloses a sealing glue layer (213; [0008], [0014], [0021]), wherein the sealing glue layer connects the first substrate (10) and the second substrate (20, see fig.6) and surrounds the first region (see fig.2-4, “portion with 40”) and the second region (see fig.2-4, “portion with 30”) to form the sealed cavity ([0021], fig.6).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a sealing glue layer connect the first and second substrate as taught by Rao et al. in the heat dissipating plate of Choi et al., because it enables a firm seal between the two substrates, thus ensuring a well coupled first and second substrate for proper thermal dissipation of heat from the heat generating component. 
Per claim 6 Choi et al. in view of Rao et al. teaches heat dissipating plate of claim 5, wherein the total capacity of the first flow space (104 & 106) and the second flow space (108) is a capacity of the non-vacuum sealed cavity that can be filled with the heat dissipating liquid (see fig.1b).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi 	et al. US2006/0157227 in view of Mochizuki et al. JP2002062068 using  	Espacenet for English translation.

15 	Per claim 7 Choi et al. teaches the heat dissipating plate of claim 1, 
	Choi et al. does not explicitly teach wherein the capillary structure layer is made of porous material, wherein at least one glue layer attaches the capillary 20structure layer to at least one of the first substrate and the second substrate.  
	Mochizuki et al. however discloses wherein the capillary structure layer is made of porous material ([0019]), wherein at least one adhesive attaches the capillary 20structure layer to at least one of the first substrate and the second substrate ([0021]).  
	Choi et al. in view of Mochizuki et al. discloses substantially all the limitations of the claim(s) except for a glue layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make a glue layer attach the capillary structure layer to at least one of the first substrate and second substrate, because it ensures that the capillary is securely coupled to the substrates to ensure effective flow of the liquid around the substrate for effective thermal dissipation of heat, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claims 14, 16 & 20 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	MacDonald et al. US2019/0041143 in view of Choi et al. 	US2006/0157227.

	Per claim 14 MacDonald et al. teaches an electronic device (900, see fig.9), comprising: a circuit board (912); an electronic component (908) disposed on the circuit board ([0049]); and a heat dissipating plate (901) having a surface (902b) in contact with the electronic component (see fig.11); wherein the heat dissipating plate comprises: a casing (902a,b, see fig.9 & 11; [0049]), comprising a first substrate (902a) and a second substrate (902b), wherein the first substrate and the second substrate are disposed opposite to each other to form a non-vacuum sealed cavity ([0049], “the cavity 910 includes a supercritical fluid 904, therefore the cavity is a non-vacuum sealed cavity”), 
	MacDonald et al. does not explicitly teach wherein the non-vacuum sealed cavity has a first region and a second region defined therein; a capillary structure layer, disposed in the first region and defining a first flow space in the first region; a plurality of support structures, disposed in the second region to define a plurality of flow channels and providing support between the first substrate and the 5First Named Inventor: CHIEN-YU CHEN Application No.: 16/667,427 second substrate, wherein the plurality of flow channels constitutes a second flow space in the second region; and a heat dissipating liquid, disposed in the non-vacuum sealed cavity and configured to flow between the first flow space and the second flow space in the non-vacuum sealed cavity, wherein: the liquid amount of the heat dissipating liquid is more than 50% of a total capacity of the first flow space and the second flow space, at least a part of the heat dissipating liquid in the first flow space is configured to vaporize into a heat dissipating gas after absorbing heat, the heat dissipating gas is configured to diffuse from an end of the first flow space into the second flow space in the non-vacuum sealed cavity, and, after contacting with the heat dissipating liquid in the second flow space, condense and join the heat dissipating liquid in the second flow space in the non-vacuum sealed cavity, and the heat dissipating liquid after the condensing and the joining is configured to flow in the second flow space and flow back into the first flow space through another end of the first flow space.  
	Choi et al. however discloses wherein a non-vacuum sealed cavity ([0052], line 7-8, “if the thermal insulation section 116 is the spaces internally sealed in the thin plate-type cooling device 100, it may be.. filled with an insulation substance such as air”, Examiner asserts that if the thermal insulation 116 is a space sealed in the thin plate-type cooling device and it is filled with air, it means the thin plate-type cooling device (100) which includes the thermal insulation 116 is also filled with air, thus making the thin plate-type cooling device a non-vacuum sealed cavity”) has a first region (104 & 106, see annotated fig.1b above) and a second region defined (102, 108 & 110; [0036]-[0037], see annotated fig.1b below) therein; a capillary structure layer ([0036] & [0040]), disposed in the first region and defining a first flow space in the first region (104 & 106, [0036] & [0040], see fig.1b); a plurality of support structures (see fig.2c best disclosed in annotated fig. 5c above), disposed in the second region to define a plurality of flow channels and providing support between a first substrate (100b) and a second substrate (100a, see fig.2c best disclosed in annotated fig. 5c above), wherein the plurality of flow channels constitutes a second flow space (108) in the second region (see fig.2c best disclosed in annotated fig. 5c above); and a heat dissipating liquid ([0033]-[0035], “coolant”), disposed in the non-vacuum sealed cavity ([0033]) and configured to flow between the first flow space and the second flow space ([0031], [0036]-[0038], see fig.1b) in the non-vacuum sealed cavity, wherein: the liquid amount of the heat dissipating liquid is more than 50% of a total capacity of the first flow space and the second flow space (see fig.1b; [0039], “the space 102, (liquid parts of 104), 108 & 110 containing the liquid portion of the heat dissipating liquid is more than the space (gaseous part of 104), and 106 containing the gaseous portion of the heat dissipating liquid, thus the heat dissipating liquid is more than 50% of a total capacity of the first flow space and second flow space”), at least a part of the heat dissipating liquid in the first flow space is configured to vaporize into a heat dissipating gas after absorbing heat ([0036]), the heat dissipating gas is configured to diffuse from an end of the first flow space (106) into the second flow space (108, see fig.1b; [0036], [0038]) in the non-vacuum sealed cavity, and, after contacting with the heat dissipating liquid in the second flow space, condense and join the heat dissipating liquid in the second flow space in the non-vacuum sealed cavity ([0036]), and the heat dissipating liquid after the condensing and the joining is configured to flow in the second flow space and flow back into the first flow space through another end of the first flow space (104, see fig.1b; [0036] & [0040]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the regions, cavity, heat dissipating liquid and heat dissipating gas in a non-vacuum sealed cavity as taught by Choi et al. in the electronic device of MacDonald et al., because it ensures the proper evaporation and condensation of a coolant within the cavity, thus effectively cooling the heat generated from the electronic device. 
	Per claim 16 MacDonald et al. in view of Choi et al. teaches the electronic device of claim 14, wherein the first substrate (100b) and the second substrate (100a) are disposed substantially parallel and opposite to each other (see fig.1a & 5c), wherein the first substrate and the second substrate are made of flexible metal material ([0032], “Cu and Al are flexible metals”).  
	MacDonald et al. in view of Choi et al. discloses substantially all the limitations of the claim(s) except for wherein a thickness of the casing is thinner than 1mm.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the casing thinner than 1mm, because it enables a fast thermal conduction of heat and efficient thermal dissipation of the conducted heat from a heat generating component for effective cooling of the heat generating component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)
Per claim 20 MacDonald et al. in view of Choi et al. teaches the electronic device of claim 14, wherein the at least one support structure comprises a plurality of support strips (see annotated fig.5c above, “the support structure is the support strip as disclosed by Applicant ”) spaced apart from each other and disposed in the second region to define the plurality of flow channels (108; [0036]-[0037]).

	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	MacDonald et al. US2019/0041143 in view of Choi et al. US2006/0157227 as 	applied to claim 14 above and further in view of Chen et al. 	US2007/0258213.

	Per claim 17 MacDonald et al. in view of Choi et al. teaches the electronic device of claim 14, wherein a volume of the heat dissipating liquid in the second flow space is larger than a volume of the heat dissipating gas (see fig.1b; [0039], “the space 102, (liquid parts of 104), 108 & 110 containing the liquid portion of the heat dissipating liquid is more than the space (gaseous part of 104), and 106 containing the gaseous portion of the heat dissipating liquid”), 
	MacDonald et al. in view of Choi et al. does not explicitly teach wherein the heat dissipating liquid is an insulating liquid with a boiling point 10lower than 50 degrees Celsius.  
	Chen et al. however discloses wherein the heat dissipating liquid is an insulating liquid with a boiling point 10lower than 50 degrees Celsius ([0031]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an insulating liquid with a boiling point lower than 50 degrees as taught by Chen et al. in the heat dissipating plate of MacDonald et al. in view of Choi et al., because it ensures effective thermal dissipation of heat from the heat generating components while preventing any damage to the heat components.  

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	MacDonald et al. US2019/0041143 in view of Choi et al. US2006/0157227 as 	applied to claim 14 above and further in view of Rao et al. CN104121797 	using PE2E 	search English translation.

	Per claim 18 MacDonald et al. in view of Choi et al. teaches the electronic device of claim 14, and a non-vacuum sealed cavity ([0049], see fig.9 & 11,  “the cavity 910 includes a supercritical fluid 904, therefore the cavity is a non-vacuum sealed cavity”).
	MacDonald et al. in view of Choi et al. does not explicitly teach wherein the heat dissipating plate further comprises a sealing glue layer, wherein the sealing glue layer connects the first substrate and the second substrate and surrounds the first region and the second region to form the non-vacuum sealed cavity.  
	Rao et al. however discloses a sealing glue layer (213; [0008], [0014], [0021]), wherein the sealing glue layer connects the first substrate (10) and the second substrate (20, see fig.6) and surrounds the first region (see fig.2-4, “portion with 40”) and the second region (see fig.2-4, “portion with 30”) to form the sealed cavity ([0021], fig.6).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a sealing glue layer connect the first and second substrate as taught by Rao et al. in the heat dissipating plate of MacDonald et al. in view of Choi et al., because it enables a firm seal between the two substrates, thus ensuring a well coupled first and second substrate for proper thermal dissipation of heat from the heat generating component. 

	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	MacDonald et al. US2019/0041143 in view of Choi et al. US2006/0157227 as 	applied to claim 14 above and further in view of Mochizuki et al. 	JP2002062068 using Espacenet for English translation.

	Per claim 19 MacDonald et al. in view of Choi et al. teaches the electronic device of claim 14, 
	MacDonald et al. in view of Choi et al. does not explicitly teach wherein the capillary structure layer is made of porous material, wherein at least one glue layer attaches the capillary structure layer to at least one of the first substrate and the second substrate.  
	Mochizuki et al. however discloses wherein the capillary structure layer is made of porous material ([0019]), wherein at least one adhesive attaches the capillary 20structure layer to at least one of the first substrate and the second substrate ([0021]).  
	MacDonald et al. in view of  Choi et al. and Mochizuki et al. discloses substantially all the limitations of the claim(s) except for a glue layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make a glue layer attach the capillary structure layer to at least one of the first substrate and second substrate, because it ensures that the capillary is securely coupled to the substrates to ensure effective flow of the liquid around the substrate for effective thermal dissipation of heat, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject matter

4.	Claims 13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 13, includes allowable subject matter because of the heat dissipating plate of claim 1, wherein the at least one support structure includes a strip glue layer and a waterproof glue layer, the strip glue layer is a double-sided glue layer connected between the first substrate and the second substrate and having an opening, and the opening receives the waterproof glue layer to fixate a position of the waterproof glue layer.  
	Claim 15, includes allowable subject matter because of the electronic device of claim 14, wherein the at least one support structure includes a strip glue layer and a waterproof glue layer, the strip glue layer is a double-sided glue layer connected between the first substrate and the second substrate and having an opening, and the opening receives the waterproof glue layer to fixate a position of the waterproof glue layer.  
	
Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Response to Arguments

6.	Applicant's arguments filed 09/13/22  have been fully considered but they are not persuasive. 
Applicant asserts on page 9 of the remarks “although the partition/thermal insulation section 116 of Choi can be in a non-vacuum state, Choi still fails to disclose the feature “non-vacuum sealed cavity has a first region and a second region defined therein” as recited in claim 1”.
Examiner disagrees and asserts that Choi discloses: in paragraph [0052] “The thermal insulation section 116 may be formed as partitions inside the thin plate-type cooling device 100, spaces internally sealed in the thin plate-type cooling device 100, or openings vertically penetrating the thin plate-type cooling device 100. If the thermal insulation section 116 is the spaces internally sealed in the thin plate-type cooling device 100, it may be in a vacuum state or filled with an insulation substance such as air.”
Examiner further asserts that figures 1b-5d shows the partition/thermal insulation section (116) partitioning the sealed cavity into regions. Examiner further asserts that if the partition/thermal insulation section is the spaces with an insulation substance such as air, then the sealed cavity (100) would also include air, because the sealed cavity encloses and seals the partition/thermal insulation section, thus making it a non-vacuumed sealed cavity.
	Applicant asserts on page 11 of the remarks Furthermore, Choi fails to disclose the features “a heat dissipating liquid, disposed in the non-vacuumed sealed cavity and configured to flow between the first flow space and the second flow space in the non-vacuumed sealed cavity…
	Examiner disagrees and asserts that paragraph [0031]-[0040] as disclosed in the rejection of claim 1 and 14 above teaches the limitations. 
	Applicant asserts that claims 3, 8-9, & 2, 4-7 depends on claim 1 therefore patentable for the same reason. 
	Examiner disagrees as shown in the remarks above. 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A MATEY/Examiner, Art Unit 2835